Citation Nr: 1233958	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-08 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to an increased evaluation for pseudofolliculitis barbae, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969. This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from April 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The issue of entitlement to an increased evaluation for pseudofolliculitis barbae, currently evaluated as 30 percent disabling, is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's service-connected hemorrhoids have been manifested by pain, swelling, and recurring bleeding, without thrombosis, excessive redundant tissues, fissures, persistent bleeding, or anemia.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's November 2009 letter advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the November 2009 letter informed the Veteran of what evidence was required to substantiate his claim for increased disability rating and of his and VA's respective duties for obtaining evidence.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also obtained a VA fee-based examination to determine the severity of the Veteran's hemorrhoids.  38 C.F.R § 3.159(c)(4).  The VA examination was based upon a clinical examination of the Veteran, and consideration of the Veteran's statements.  The VA examiner discussed the history of the Veteran's condition, conducted an examination of the Veteran, and provided sufficient detail to determine the current severity of the Veteran's service-connected hemorrhoids.  The Board therefore finds that the VA examination obtained with respect to this issue was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the February 2009 VA examiner did not indicate that the Veteran's claims file was reviewed, the Board finds that this does not constitute a prejudicial error.  Here, an increase in the disability rating is at issue and the present level of the Veteran's service-connected disability is of primary concern.  As it would not change the objective and dispositive findings made during the VA examination, review of the claims file was not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  Further, while the Board realizes that the VA fee-based examination was conducted over three years ago, the Board finds that duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this issue, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Service connection for the Veteran's hemorrhoids was granted by a September 2006 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.114, Diagnostic Code 7336, effective from August 19, 2006.  The Veteran filed his present claim for a compensable evaluation for his service-connected hemorrhoids in December 2008.  By an April 2008 rating decision, the RO continued a noncompensable disability rating assigned for the service-connected hemorrhoids.  The Veteran filed a timely notice of disagreement in May 2009 and perfected his appeal in March 2010.

The Veteran's service-connected hemorrhoids are evaluated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336.  A 20 percent evaluation is assigned for external or internal hemorrhoids, with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  A 10 percent evaluation is assigned for hemorrhoids, large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id.  A noncompensable evaluation is assigned for mild or moderate hemorrhoids.  Id.

The Veteran was afforded a VA fee-based examination in February 2009.  The Veteran gave a history of hemorrhoids since 2004.  He reported problems with pain, swelling, and bleeding.  He stated that it felt as if something was hanging out in that area.  He denied any problem with holding the stool.  He also denied any history of hospitalization or surgery.  He reported that his hemorrhoids had bothered him constantly since 2004 and that it interfered with his sex life.  He used cream to help control the problem.  On physical examination, there was no evidence of reduction or loss of sphincter tone; rectal tonus was normal.  Fissures, ulceration, and fistula were not shown.  There was no evidence of trauma to the rectum or ongoing anal infection or rectal bleeding.  The examiner noted that there were no spinal cord issues and that there was no evidence of leakage.  The examiner found reducible hemorrhoids, externally, in the anterior position and no evidence of ongoing bleeding or thrombosis.  The examiner noted a hemorrhoidal tag, posteriorly, with no excessive redundant tissue.  Prostate examination was normal.  The diagnosis was external hemorrhoids that were symptomatic.  The examiner noted that the hemorrhoids were reducible and the skin tag was not.  The examiner further noted that there was no anemia or malnutrition.

In his May 2009 notice of disagreement, the Veteran stated that he received frequent treatments and was taking prescription medication for hemorrhoids.  In the March 2010 substantive appeal, the Veteran contended that his hemorrhoids were not mild or moderate, but they were constant and could not be removed without surgery.  He stated that he had consistent bleeding and severe pain.

The evidence of record does not show that at any time during the appeal period, the Veteran had hemorrhoids that were large, thrombotic, or irreducible, or that had excessive redundant tissue.  Moreover, there is no evidence of persistent bleeding, secondary anemia, or fissures.  Upon VA examination in February 2009, the physical examination revealed external hemorrhoids in the anterior position and a homorrhoidal tag, posteriorly.  The examiner specifically found that there was no evidence of ongoing bleeding, thrombosis, fissures, or excessive redundant tissue.  The diagnosis was external hemorrhoids, which were reducible and a skin tag, with no anemia or malnutrition.  Consequently, the Board finds that the manifestations of the Veteran's service-connected hemorrhoids do not meet the criteria for a compensable rating under Diagnostic Code 7336 for the entire appeal period.

The Board acknowledges the Veteran's complaints, including pain, swelling, recurring bleeding, constant discomfort, and frequent treatments.  The Board finds that the Veteran's statements are competent evidence with regard his hemorrhoids symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent evidence as to observable symptomatology).  However, those symptoms do not meet the criteria required for a compensable rating under Diagnostic Code 7336.

Staged ratings have been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected hemorrhoids, the evidence shows no distinct periods of time during the appeal period, during which the Veteran's hemorrhoids varied to such an extent that a compensable rating would be warranted.  Thus, staged ratings are not in order.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).
Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the currently assigned noncompensable evaluation for hemorrhoids inadequate.  As noted above, the Veteran's service-connected hemorrhoids are evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's hemorrhoids have been manifested by pain, swelling, and recurring bleeding, without thrombosis, excessive redundant tissues, fissures, persistent bleeding, or anemia.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are contemplated by the currently assigned noncompensable evaluation for his service-connected hemorrhoids.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  A compensable rating is provided for certain manifestations of service-connected hemorrhoids but the lay and medical evidence of record reflects that those manifestations are not present in this case.  The evidence does not demonstrate this condition to be manifested by symptoms such as large, thrombotic, irreducible hemorrhoids, with excessive tissue, evidencing frequent recurrences.  Id.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.  38 C.F.R § 4.114, Diagnostic Code 7336; Thun, 22 Vet. App. at 115.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for hemorrhoids, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for hemorrhoids is denied.


REMAND

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  In conjunction with the Veteran's claim for an increased rating for pseudofolliculitis barbae, he underwent a VA fee-based QTC examination in February 2009.  However, the Board finds that the February 2009 QTC examination is not adequate with regard to this issue because it does not provide sufficient details to evaluate the Veteran's pseudofolliculitis barbae under the applicable diagnostic code.

The Veteran's service-connected pseudofolliculitis barbae is currently evaluated as 30 percent disabling under the 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under Diagnostic Code 7800, scars of the face or neck with two or three "characteristics of disfigurement"; or with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) warrants a 30 percent evaluation.  A 50 percent evaluation is warranted for four or five "characteristics of disfigurement"; or with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  A 70 percent evaluation is warranted for six or more "characteristics of disfigurement"; or with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  38 C.F.R. § 4.118, Diagnostic Code 7800.

"Characteristics of disfigurement" include scar five or more inches in length; scar at least one-quarter inch wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches; skin hypo-or hyper-pigmented in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and skin indurated and inflexible in an area exceeding six square inches.  Id. at Note (1).

At the February 2009 QTC examination, the Veteran reported oozing, itching, ulcer formation, shedding, crusting, bleeding and keloid formation on his beard, face, and neck.  Physical examination revealed a disfiguring keloid on the left side of his face that involved the area of the mandible and was 2 centimeters (cm.) long and 1 cm. wide.  The examiner stated that there was no tissue loss, inflexibility, or hypopigmentation, but there were induration and hyperpigmentation, and keloid with abnormal texture that was less than six square inches.  The examiner also found another disfiguring keloid formation on the right side of the Veteran's mandible that was 6 cm. long and 1.5 cm. wide.  The examiner noted that there was no tissue loss or hypopigmentation, but there were induration, inflexibility, hyperpigmentation, and abnormal texture.  However, the VA examiner failed to indicate the size of the areas with induration, inflexibility, hyperpigmentation, or abnormal texture.  Concerning this, in his May 20007 notice of disagreement, the Veteran contended that his skin was hyperpigmented in multiple areas that would result in six square inches.  See Barr, 21 Vet. App. at 307; see also Layno v. Brown, 6 Vet. App. 465 (1994) (holding that the Veteran is competent to attest to the factual matters of which he had first-hand knowledge).  He also claimed in his March 2010 substantive appeal that the QTC physician failed to note all of the scars in the examination.

Further, at a June 2010 informal conference, the Veteran stated that at the time of the February 2009 QTC examination, he had a full beard and the examiner was not able to measure his scars, and submitted a private treatment report dated in June 2010, which involved an examination of the face without facial hair.  The June 2010 private treatment report shows keloid scarring clustered on both cheeks in the beard region caused by pseudofolliculitis barbae.  However, this report does not include detailed information concerning the "characteristics of disfigurement" as listed under Diagnostic Code 7800.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that another VA examination is required to adequately decide the merits of the claim.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected pseudofolliculitis barbae.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records reviewed.

The examiner must provide accurate and fully descriptive assessment of his pseudofolliculitis barbae.  For any scar found, the examiner must identify the length and width of scar, whether it is elevated or depressed on palpation, whether it is adherent to underlying tissue, and whether it is manifested by hypo- or hyper-pigmented skin in an area exceeding six square inches (29 square centimeters); abnormal skin texture in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; whether it is unstable or painful; disfiguring; the skin is indurated and inflexible in an area exceeding six square inches; and results in associated muscle or nerve injury.  If any of the above-mentioned findings are negative, the examiner must so state.  The examiner must also indicate the percentage of the entire body and the percentage of the exposed area affected by the pseudofolliculitis barbae.  The report must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

5.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


